Camille Mateza Edima

De la localité Ngale

Secrétaire rapporteur

José Asuka Ngondo Minongo De la localité Bombilo Lipembe Conseiller
Octave Ngia Evonga De la localité Bombilo Ebomi Conseiller
Augustin Mandulu De la localité Kanea Conseiller
Boniface Matanga Molanga De la localité Bokweli Conseiller
Donatien Tebakabe De l'ONGD Libota Bomoi Observateur

Dès sa mise en place, le CLG doit être reconnu officiellement par l'Administrateur de territoire. La composition susvisée est faite sans préjudice
de toute disposition légale en vigueur.

La première réunion du CLG permettra de déterminer le fonctionnement de comités.

Le CLG ne pourra siéger qu'en présence de tous ses membres. En cas d'empêchement d'un des membres, un suppléant pourra être désigné
Les représentants des communautés Mondunga désigneront deux de leurs membres pour suivre une formation délivrée par le concessionnaire
sur la technique de cubage. lis pourront vérifier ainsi régulièrement les volumes abattus déclarés trimestriellement.

Atticle 14 :
Le Fonds de Développement est consigné auprès du concessionnaire forestier ou d'un tiers défini d'un commun accord par les parties
moyennant un protocole d'accord de consignation, si d'autres facilités bancaires ne sont pas disponibles.

Si le concessionnaire est le dépositaire du Fonds de Développement, il s'engage à rendre accessibles les ressources financières au CLG, selon
des modalités fixées de commun accord par les parties en annexe IV.

Section 2 : Obligations des communautés locales de Mondunga

Article 15 :
En contrepartie des obligations du concessionnaire forestier, les communautés locales s'engagent à concourir à la gestion durable de la
concession forestière et à contribuer à la pleine et libre jouissance par le concessionnaire de ses droits.

Article 16 :
Les communautés locales s'engagent à collaborer à la lutte contre le braconnage et l'exploitation illégale dans la concession forestière et à
sensibiliser leurs membres à cette fin.

Article 17 :
Les communautés locales s'engagent à collaborer avec le concessionnaire forestier pour maîtriser tout incendie survenu à l'intérieur de la forêt
concédée ou dans une aire herbeuse attenante à la susdite forêt.

Aile 18 :

Les communautés locales s'engagent à prendre toute disposition appropriée pour que ses membres contribuent à la protection du personnel et
du patrimoine d'exploitation du concessionnaire forestier.

Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du concessionnaire forestier ou d'actes de vandalisme sur son
patrimoine d'exploitation perpétrés par un ou plusieurs membres des communautés locales entraîne réparation.

Article 19 :

Les communautés locales s'engagent à collaborer avec le concessionnaire forestier pour que les voies établies par ce dernier pour l'évacuation
de son bois ne soient pas utilisées par d’autres exploitants, sauf exercice d'un droit lié à une servitude légale ou conventionnelle.

De même, les communautés locales s'abstiennent de favoriser l'accès à des fins illégales des susdites voies à communautés non riveraines de la
concession forestière.

Chapitre 3 : Suivi de la mise en œuvre du présent contrat
Article 20 :
Aux fins d'assurer le suivi et l'évaluation de l'exécution des engagements pris en vertu du présent contrat, il est institué un Comité Local de Suivi
(CLS)

Article 2
Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est compôsé-d'
représentants élus des communautés locales en dehors des membres du CL(

‘un délégué du concessionnaire forestier et d'au moins trois

Les parties acceptent que l'ONG , représentée par Mr/Mme/Mle
? siège en qualité de membre effectif du CLS.

Nom Fonction
Liete Ekrikiti Ekrumete Administrateur de Lisala
Wenceslas Swapele Représentant du Concessionnaire
Collette Moana Ekoa Femme et développement/ONGD
Deo Dzanga Abilinda De la localité Ngale
David Momi De la localité Bombilo Lipembe
Louis Germain Manakobo Mandeba De la localité Bombilo Ebomi
Octave Evonga Mavulabi De la localité Kanea
Jean Pierre Gapa Ngbangu De la localité Bokweli
Matumba Gasale De la localité Mazalanga

Dès sa mise en place, le CLS doit être reconnu officiellement pas l'Administrateur du territoire.
Le compte-rendu de l'élection du Conseil est donné en Annexe 13.

Article 22 :

Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en ce qui concerne la réalisation des infrastructures socio-
économiques et le calendrier y afférent.

Il peut, en cas de besoin, entendre le président ou tout autre membre du CLG.

Il peut également faire appel à une expertise qualifiée pour l'éclairer sur toute question inscrite à l'ordre du jour de sa réunion.

Article 23 :

Le CLS se réunit en session ordinaire tous les trois mois sur convocation de l'Administrateur de Territoire.

La première réunion du CLS aura lieu dans les deux mois qui suivent la signature du présent accord. Cette première réunion permettra de
décider du fonctionnement du comité.

Il peut aussi, à tout moment et selon le besoin, tenir une session extraordinaire sur convocation de l'Administrateur de Territoire, à l'initiative de
l'une des parties au présent contrat.
Ses décisions Sont prises par consensus et sont consignées dans un procès-verbal signé par tous les membres présents.

Article 24 :

l'est versé aux membres du CLG et du CLS représentants de la communauté locale et/ou du peuple autochtone un jeton de présence dont le
taux est fixé de commun accord entre les parties à 10 US S/jour effectif d'intervention. Le calendrier d'intervention des membres du CLG et du
CLS sera validé au préalable par chacun des comités respectifs, avec le souci de ne pas dépasser annuellement la limite fixée ci-après.

Les frais d'organisation des réunions du comité de gestion sont prélevés sur le Fonds de Développement. Toutefois, la somme totale des frais
couvrant les dépenses prévues aux alinéas ci-dessus et à l'artie 14 ne peut excéder 10% des recettes réalisées sur le Fonds de
Développement.
Les frais engagés pour le fonctionnement de la CLG sont détaillés par le budget en Annexe 9.
Chapitre 4 : Clauses diverses

Section 1 : Règlement des différends
Article 25 :
Tout tige ou contestation né de l'interprétation ou de l'exécution du présent accord est, si possible, réglé à l'amiable entre les parties.

A défaut d'un arrangement, les parties s'engagent à soumettre le litige à la commission de règlement des différends forestiers prévue par l'article
104 du Code forestier et organisé par l'arrêté ministériel n°103/CAB/MIN/ECN-T/JEB/09 du 16 juin 2009.

Au cas où le différend persiste, la partie non satisfaite peut saisir le tribunal compétent de droit commun

Article 2
Pour l'exécution du présent contrat, la(les) communauté(s) locale(s) etlou le peuple autochtone ont le droit de se faire assister par une personne
physique ou une ONG de leur choix.

Section 2 : Dispositions finales

Article 27

Le présent accord produit ses effets à la date de sa signature par les parties et l'Administrateur de Territoire en tant que témoin et garant de la
bonne application du présent contrat.

Aticle 28 :

Le présent accord est établi en cinq (5) exemplaires originaux et remis à chacune des parties, à l'Administrateur de Territoire, à l'administration
forestière provinciale et à l'administration centrale des forêts pour son annexion au contrat de concession forestière.

Fait à Lisala, 23 juillet 2011

Pour le concessionnaire forestier

Nom Tire Tampon et signature
Pierre Louis LEZIN Directeur d'Exploitation
SA À

Pour les communautés locales Mondunga

Nom Titre Signature
Guillaume Mondele Ngumbala Chef de Groupement Mondunga j
Nicodème Ebinda Notable Mazalanga
Valentin Ebenga Notable Kanea

iL
Ngia Evonga Notable Bombilo Ebomi

Jacques Maisidi Mayale Notable Bombilo Lipembe |
P.o

Camille Ebenga Lidjamba
Notable Ngale

Paul Kambili Mangbau
Notable Bpkweli

Témoin

Nom Administrateur du Territoire Tampon et signature
Liete Ekrikiti Ekrumete De Lisala
Observateurs

Nom

Titre et organisme

Signature

Maurice Mokembi Manzanza

PABO/ONGD

ANNEXE :

Liste des réalisations des infrastructures et services sociaux et

économiques
AMENAGEMENT ET REHABILITATION DES ROUTES

+ __ Aménagement de la route : rejoint les localités de Bokweli et Liweya

Tronçon de 17 km reliant Bokweli à Liweya
Nature des travaux : Aménagement par système HIMO

Coût estimatif des travaux : 9451.9 $USD

B. CONSTRUCTION ET ENTRETIEN DES INSTALLATIONS HOSPITALIERES :

22500$SUD

°< _B1.Entretien un centre de santé de Bombilo Lipembe : 1200 $USD

1. Travaux de réfection
2. Main d'œuvre

Coût estimatif : Travaux : 1000 $USD ;
Main d'œuvre : 200$USD

+ B.2.Construction de 04 Centres de Santé : 21300 $UD à
-Ngale ;
-Bokweli,
-Kanea ;
-Mazalanga

Coût estimatif - Achat des tôles : 2880 $USD.
- Achat des briques cuites:12000 SUSD
- Main-d'œuvre : 5040 SUSD
- Autres matériels de constructions : 1380 $USD

C.CONSTRUCTION ET REHABILITATION DES ECOLES : 22000 $USD
C.1.Réhabilitation Ecoles de Bokweli, Ngale et Bombilo Lipembe : 5000 $USD.

1. Travaux de réhabilitation /Matériels
2 .Main d'œuvre.

Cout estimatif : Travaux de réhabilitation : 3500 $USD.
Main d'œuvre : 1500 $USD.

C.2. Construction de 02 Ecoles de Kanea et Mazalanga : 17000 $USD.
1. Acquisition des tôles

2 .Matériels de construction de 2 écoles ;

3. Main d'œuvre pour trois écoles de 07 locaux en adobe.
Coûts estimatifs : - Acquisition des tôles et briques : 15000 SUSD
- Main d'œuvre : 2000 $SUSD

D.FACILITES EN MATIERE DE TRANSPORT DES PERSONNES ET DES BIENS : 36000
$USD.

Acquisition de véhicule pour évacuation des produits et des personnes :
Acquisition de 03 motos de supervision de l'entité (1) et (2) pour les comités locaux.

Coûts estimatifs : Achat véhicule : 30000 $USD
Achat moto : 3900 $USD
Carburant et Lubrifiant : 2100 $SUSD.
E. AUTRES BESOINS EN INFRASTRUCTURES ET SERVICES SOCIO-ECONOMIQUES :
1. Amélioration de l’habit familial par acquisition des 3000 tôles.
2. Acquisition de 06 presses brique et intrants pour chaque localité.
3. Acquisition de 06 tronçonneuses et intrants pour bois des constructions et ameublements
communautaires

Coûts estimatifs : Achat 3000 tôles : 36000 SUSD.
Achat 06 presses briques et intrants : 1345 $USD

Achat 06 tronçonneuses et intrants : 15300 $SUSD.

F. REUNION ET FONCTIONNEMENT DES COMITES LOCAUX DE GESTION ET DE SUIVI 7.5% :
12508.5 $USD.

1. Fonctionnement de la période 2011 à 2014 pour 4 % soit 6671.2 SUSD

2. Réunions de deux comités de 2011 à 2014 pour 3.5 % soit 5837.3 SUSD

G. MAINTENANCE ET ENTRTIEN APRES 2014 DES INFRASTRUCTURES COMMUNAUTAIRES 7%.
Coût estimatif : 11674.6 $USD.

Total coût estimatif : 166780 USD.
Fait à Mondunga-Ngale, le 21/07/2007
Pour la SICOBOIS Pour les Communautés Locales

Pierre Louis LEZIN Guilaume MONDELE NGUMBA ; Chef
Directeur d'Exploitation

Jean Ayenge Saki ; Président CL!

Justin Abosonda: Lindjamba ; Trésorier
ÂRNEXE-T

CHRONOGRAMME DES REALISATIONS DE 2011 — 2014.

Localités Réalisations Qté L’an2 L’an 2012 L’an 2013 L’an 2014 Observations
011
Bénéficiaires | Réalisations Qté TITITITITITITITITITITITITIT
3 14 11/2 /3 |4 11/2 |3 |4 |1 |2 |3 |4
-Achat véhicule 01 X
Mondunga X XX
-Achat Moto 03
Fft X|X|X/|X]|X
-Divers intrants
Bokweli -Aménagement route de Bokweli- | 17 Kms | X X X
Liweya
01 X
Réhabilitation école Â
10 x #
Maison familiale ù
Kanea -Construction école 01 X
-Construction Centre 01 X
de santé
10
-Maison familiale x
Ngale 01 X
01 X
-Construction Centre
de santé 10

-Maison familiale X

ÂMSE T GuE)

AT

Mazalanga 01
-Construction école
01
-Construction Centre
de santé
10
-Maison familiale
Bombilo Réhabilitation Ecole 01
Lipembe
Réhabilitation centre santé ol
10 X
-Maison familial
Bombilo -Construction Centre 01
Ebomi de santé
10
-Maison familiale
Réunions des | -Réunions des comités de gestion | 28 X
comités et de suivi
-Fonctionnement du comité local
de gestion 14 X

Entretien et
maintenance
des
infrastructure
s

A partir de 2015

i
$
=
1x

Kpaiya =

15 km

10
ANNEXE IV. PROTOCOLE D’ACCORD DE CONSIGNATION DE FONDS DE
DEVELOPPEMENT ENTRE LES COMMUNAUTES MONDUNGA ET LA SICOBOIS.

Conformément aux dispositions de l’arrêté ministériel n°023 du 07 juin 2010, fixant le Modèle
.d’Accord Constituant la Clause Sociale du Cahier des Charges du Contrat de Concession Forestière,
spécialement son article 14, le présent protocole est établi entre
D'une part :
Les 06 Communautés locales du groupement Mondunga, représentés par

- Guillaume Mondele Ngumbala ; Chef de groupement Mondunga ;

- Jean Ayenge Saki, Président du comité local de gestion ;

- Justin Abosonda Lidjamba, Trésorier du comité local de gestion et

D'autre part, Louis Pierre LEZIN, Directeur d'Exploitation SICOBOIS à Lisala.

Convenons ce qui suit :

1. Les 06 communautés locales de groupement Mondunga et la SICOBOIS acceptent
volontairement et en toute liberté que le Fonds de Développement Local (FDL) négocié
et évalué à 166780$ USD soit consigné auprès du concessionnaire SICOBOIS durant la
période de 2011 à 2014. :

2. Un préavis de sept jours est fixé pour la sortie de fonds selon les besoins exprimés et
motivés par écrit par le comité local de gestion de groupement Mondunga.

3. Le concessionnaire SICOBOIS doit tenir informé le Comité Local de Gestion de
Mondunga, de l’entrée de la provision disponibilisée au plutard 15 jours à partir du
dépôt de la Déclaration Trimestrielle faite à l'administration forestière en rapport à la
période correspondante de la coupe y afférent.

4. Toute mauvaise interprétation du présent protocole d’accord ;sera traitée en premier
temps à l'amiable. Au cas de persistance ;le recours aux dispositions de l’arrêté 023 du
07 juin 2010,spécialement son article 25 sera d'application.

“ . Fait à Lisala, le 21 juillet 2011

Pour la SICOBOIS. Pour les Communautés Locales

Pierre Louis LEZIN

Directeur D’Exploitation Guillaume Mondele Ngumbala, Chef de Groupement he

l

à - Jean Ayenge Saki, Président CLG

Justin Abosonda Lidjamba ; Trésorier-

SARA MAN LALNUE LU  VUININAL LE CUNCESDIUN FURKEDILIERE EINIKE LA
SI.CO.BOIS ET LES SIX COMMUNAUTES LOCALES DU GROUPEMENT
MONDUNGA/TERRITOIRE DE LISALA.

Ce 19 juillet 201 a eu lieu la réunion concernant la négociation de la clause sociale du cahier des charges entre
les six communautés locales du Groupement MONDUNGA et la SI.CO.BOIS dans le bâtiment scolaire de
lEcole Primaire à Baboti à Ngale, au chef-lieu dudit groupement, facilité par Monsieur le Président du comité
de gestion de la PABO/ONGD, monsieur Jean Pierre Esange Bolimo.

LA l’ordre du jour :

1. Information aux communautés locales du Groupement constitués des localités Ngale, Bokweli, Kanea,
Mazalanga, Bombilo Lipembe et Bombilo Ebomi des données en volumes d’essences à exploiter dans les
deux assiettes annuelles de coupe résultat du Plan de Gestion réalisé par FRM.

2. Présentation des prix par mètre cube pour les essences identifiées et à exploiter ; constituant le Fonds de
Développement Local (FDL) destiné aux les communautés MONDONGA pour la réalisation des
infrastructures et services sociaux économiques communautaires.

3. Présentation et échanges sur des besoins réels et prioritaires en infrastructures et services sociaux leurs
coûts estimatifs pour chaque communauté locale.

4. De la structuration et vérifications des membres des Comités Locaux de Gestion et de Suivi des réalisations.
5. De la consignation du Fonds de Développement Local.

6. De la représentation de la Société Civile aux Comités Locaux.

IL. Déroulement

Le facilitateur a introduit la réunion du jour par des présentations protocolaires des uns et des autres et a
ensuite passé la parole successivement au Chef de Groupement de Mondunga et au Chef du Personnel de la
SICOBOIS, Chef de délégation.

Le Chef de Groupement a exprimé sa joie et souhaité à la délégation la bienvenue ; puis le Chef du Personnel
qui a remercié les représentants des communautés locales à la négociation pour avoir manifesté l’intérêt à
cette rencontre en laissant leurs activités quotidiennes pour enfin clôturer son propos en disant voici le beau
moment pour un dialogue franc et responsable.

Le facilitateur a repris la parole en rappelant aux uns et autres que la négociation en question doit passer à
l'esprit de l’Arrêté du Ministère de l’Environnement qui constitue un cadre juridique légal/réglementaire c'est-
à-dire en prélevant de l’article 89, point C du Code Forestier et les dispositions de l’arrêté 023.

Pour bien répondre à cette obligation légale, la SICOBOIS a commencé par la réalisation du Plan de Gestion,
l’outil qui a permis de fournir des données de volumes potentiels par essences aux fins de rendre Judide cette.
négociation, ce travail a été réalisé par FRM, un bureau d’études spécialisé en matière d'aménagement : :

orestier Celui-ci a identifié les deux assiettes annuelles de coupe à Mondunga pour la périodé’aHant de 2011
à 2014 raison pour laquelle cette négociation est imposée. DS

Le facilitateur a souligné que le plan de gestion dans votre tiroir forestier coutumier permet aussi le caleul du
fonds de développement local qui constitue un moyen financier la réalisation des infrastructures et services
sociaux économiques communautaires et non égoïste c'est-à-dire pour certains individus seulement.

=.

volumes potentiels ainsi que leurs prix/m3 selon le document leur remis par le facilitateur lors de
l'identification de leurs besoins réels et des coûts estimatifs, avant le terme de négociation.

Liste des essences et volumes

N°_| Essences à couper Vol. Potentiels Prix/m3 Coût total en $SUS
1 Afromosia 6000 5 30000

2 Bossé 7000 3 21000

3 Doussié 446 2 892
4 Iroko 7000 4 28000

5 Kossipo 3000 2 6000

6 Niové 400 2 800

7 Padouk 600 2 1200

8 Acajou 111 3 333

9 Sapelli 7000 3 21000

10 Sipo 7000 4 28000

11 Tiama 6000 2 12000

12 Tola 7000 2 14000

Total 51.557 m3 166787 $ USD

Après cette présentation, Monsieur Fidèle Mondele intervient en ceci : comme vous tous, vous venez de
suivre, la SICOBOIS doit savoir que nous sommes en négociation, même quand vous vendez votre chèvre,
l’acheteur doit négocier le prix avec le vendeur. Nous croyons qu'après avoir entendu notre frère Justin, nous
proposons les prix de deux essences en augmentation, il s’agit de Acajou et Bossé Clair doivent quitter 3 $ à 6
$US.
Monsieur le facilitateur a repris la parole en précisant que les prix fixés à l’articlel 1de l’Arrêté 023
n’atteignent pas 6$US. Nous devons éviter de sortir au delà des dispositions légales et réglementaires.
D'ailleurs, les prix sont négociables, mais la FIB et les partenaires ont vu ensemble ces prix et tels que
présentés ici, ces prix sont réalistes. Il faut tenir compte des frais d’exploitation, des taxes avant de
revendiquer.
Le Chef du Personnel reprend aussi la parole pour expliquer que le facilitateur a presque tout dit, mais
n’empêche que l’expert de leur délégation puisse répondre à cette préoccupation , en donnant la parole à
l'Ingénieur José LIMBAYA, celui-ci a parlé des effets anatomiques et techniques de ces essences sans oublier
la valeur marchandée et de leur considération au marché tant national qu’international.

L'intervention de l'Ingénieur SWAPELE a abordé au même sens que son collègue pour conclure que ces
essences ont posé le même problème avec les communautés POPOLO. La délégation a compris leur souci et
une légère augmentation de 0,5$ a été consentie en faisant passer le prix de 3$/m3 pour ces deux essences à
3,5$/m3 aux fins d’éviter des blocages inutiles.

Après que cette préoccupation des prix de ces deux essences aie fini, un autre intervenant en la personne de
Mondele a posé le problème de facilité de transport fluvial, le Chef du Personnel a expliqué les difficultés de
tous exploitants en cette matière, qui souvent les exploitants sont victimes de leurs bonnes volontés; L?
leur reproche de leur bonté et ils paient de fortes amendes pour rien au cas de problème. L'eé a
SODEFOR sur la Lukenie a été cité en illustration et la SICOBOIS ne se fait pas exception. Ÿ

Monsieur Deo Monganza insiste toujours pour le cas de facilité de transport fluvial pour leur oduits
agricoles vers Kinshasa L’Ingénieur José Limbaya lui a signifié que la présente négociation a pour caractère
juridique et qu’il ne faut pas mentionner dans les documents de l’accord, les choses qui nous écartent de la”
réglementation, mais la SICOBOIS ne peut faire les exceptions pour des cas réellement nécessati

cohabitation le permet. / TT )

ues accoras qu'elle n'a Jamais respectés, est-ce que cela ne sera pas de même pour ce nouvel accord ? Son
collègue Capita Asana, continue en disant, tel est le cas comme pour les litiges jusque là non résolus. Que
pense la délégation à ce sujet ?

Avant que le facilitateur reprenne la parole, Monsieur Fidèle Mondele s’adresse au Chef du Personnel en lui
posant la question ; « Chef du Personnel, voyez les conditions de ce bâtiment scolaire, surtout de cette salle où
la négociation passe, voici l’état de la salle, pas de bancs, ni tableau. Faut-il continuer à compter sur la
SICOBOIS ?

Le facilitateur a passé la parole au Chef du Personnel de la SICOBOIS, Monsieur BOLEKO Jeef, qui répond
d’avoir par un merci de courtoisie et dit ; « Oui, de telles revendications sont partout au Congo, nulle part, les
exploitants ont reçus des applaudissements des communautés locales. Ceci étant, maintenant c’est l’occasion
qui vous êtes donnée. La Société ne va plus construire pour vous, mais plutôt, elle vous remet l’argent à
travers le mécanisme de Fonds de Développement Local et la communauté locale elle-même, réalise des
infrastructures de son choix.

Vite, Monsieur Deo Azanga rétorque ; « si nous insistons ici, c’est pour les anciens accords, vous savez bien
que la SICOBOIS, nous doit et vous devez terminer tous les anciens litiges. Vous ne pouvez pas venir pour
négocier le nouvel accord, pourtant les litiges et dettes demeurant encore »

Le facilitateur réagit et dit; « ce nouvel accord vient pour terminer tous ces cas qui sèment souvent de
confusion. Regardons de l’avant à travers l’arrêté 023. Pour ce que vous dites maintenant, l’article 27 a
tranché, et dit-on : « la loi est dure, mais elle reste la loi ». On ne peut pas déroger sur la réglementation. La
SICOBOIS a tout intérêt de sauvegarder de vos relations amicales et le Chef du Personnel pourra en parler à
son hiérarchie pour des solutions intermédiaires et amicales.

Monsieur Deo Azanga a rappelé à la délégation de la SICOBOIS qu’elle a toujours été indifférente vis-à-vis
de nos problèmes pourtant pendant la guerre, c’est à Mondunga, exactement qu’elle a gardé son matériel
d’exploitation et à la fin de la guerre, le responsable du Chantier à l’époque a fait des promesses de
récompenses mais rien n’a été fait jusque maintenant.

L'évolution de la négociation étant bonne, le facilitateur a sollicité une fois encore, Monsieur Justin
Abosonda, à présenter à la délégation SICOBOIS leurs besoins en infrastructures et services socio
économiques dont la liste en annexe.

Lors de la négociation, deux préoccupations majeurs ont été pour les communautés mondunga ; l’acquisition
des tôles pour la construction de 60 maisons en semi-durables de quatre chambres et un salon. Et la production
des briques adobes sera faite de presses-briques à acquérir pour chaque localité et du bois de construction et
d’ameublement à partir du sciage des abattus agricoles de leurs champs .Le deuxième grand besoin est la
facilité de transport par l’achat d’un véhicule de transport pour l’évacuation des produits agricoles et autres.

Après que cette liste des besoins réels pour le développement local communautaire de Mondunga, le
facilitateur s’est adressé au Chef de Groupement pour lui demander de présenter les membres qui
collaboreront avec la SICOBOIS dans le cadre de cette clause sociale et géreront le fond de développement
local et ceux devant faire le suivi de la mise en œuvre sous la conduite de l’ Administrateur du Territoi
Le Chef de Groupement a réagi que ces membres ont été désignés démocratiquement par les six conti
locales et ici, voici les membres dirigeants et leurs conseillers .Le Président Jean Ayenge, Secréfaie. Cani
Mateza et le Trésorier Justin Abosonda ont été présentés et il a été signifié à la délégation dé SICOBOI
que , l’animateur local de l'ONGD/PABO, avait organisé deux réunions à cette fin.
La première réunion a eu à Ngale Lipembe, le 29 juin 2011 pour la désignation de 06 membres du Comité”
Local de Gestion, issus de 06 localités de groupement Mondunga, et des présents membres, du-Cornités dé
négociation. Ce jour-même, deux cubeurs de Mondunga ont été aussi désignés, en les personnes:de Mangbau :
Moninga et Ngumbala Amboka ont été désignés pour la tache de cubage.de bois aux fins d
vraies données.

Le facilitateur reprend la parole aux fins d’aborder le problème de consignation du fonds de développement
local ; il leur a informé des dispositions de l’article 14 de l’Arrêté 023 et de ne pas se faire illusion que le
Trésorier gardera de l’argent chez eux à Mondunga, mais plutôt dans une Institution bancaire ou d’épargne,
soit auprès du Concessionnaire ou un tiers qui rassure.

Vite Monsieur Mateza Edima réagi en disant vaut mieux garder l’argent chez l'ONGG/Libota-Bomoi que
chez la SICOBOIS, qui risque de confisquer leur argent comme elle a toujours fait pour les accords
précédents.

Le Chef du Personnel rétorque peu importe le lieu que vous voulez, la Société est représentée dans les deux
comités et rien lui échappera. Ce qui compte que le fonds soit gardé dans un lieu sûr et gérer à bon escient
c’est à dire destiné aux besoins réels identifiés et négociés.

Le facilitateur réagit et leur démontre que la sortie de l’argent n’est pas facile, car il y a deux préalable au
retrait de fonds auprès de celui qui consigne ce fonds et le principe de trois signatures est exigé et observé. Il a
ensuite leur dit Libota-Bomoi doit accepter de donner le numéro et le lieu de compte pour rassurer votre
partenaire SICOBOIS et le Président du Comité de Suivi, qui et Monsieur l’ Administrateur de Territoire.

Les échanges à ce sujet de consignation du Fonds de Développement Local ont abouti par la réaction du
Notable Capita Mondengele a dit le dernier en proposant à ses pairs ce qui suit : « Laissons tomber toutes les
considérations d’hier pour nos relations anciennes avec la SICOBOIS, qu’elle garde l’argent du Fonds de
Développement Local (FDL) et qu’elle s’oblige de nous remettre les fonds nécessaires chaque fois que les
besoins réels seront ressentis ».Le facilitateur a dit qu’un Protocole d’accord sera établi pour régler ce sujet.

Au terme de cet aspect financier de consignation de FDL, le facilitateur a soulevé le problème de désignation
de deux membres de la société civile dans les deux comités de gestion et de suivi aux deux parties en
négociation, conformément aux articles 12 et 21de l’arrêté 023 du 07 juin 2010. Ce sujet de la représentation
de la Société Civile dans les deux comités les communautés locales de Mondunga en convenance avec la
délégation de la SICOBOIS, ont désigné pour le Comité Local de Gestion, l'ONGD-Libota-Bomoi membre
observateur, et Madame Esabe Colette de l'ONG/ FEMME et DEVELOPPEMEN (F-D) membre du Comité
de Suivi.

La négociation bien préparée de deux réunions à l’intention des Communautés Locales sous la facilitation de
la ONGD/Paysan-Artisans de Bongandanga n’a durée que de 14h53’ à 18h36’ et les résolutions et les
échanges se sont déroulés dans la parfaite harmonie.

Fait à Mondunga/Ngale, le 19 juillet 2011

Rapporteurs :
- Camille Mateza Edi

i
- Ir. José Limbaya 2} ° ER
PA ” Pc.
- Boniface Matanga Molanga #4

Etaient présents :

- Ngoza Evonga de Bombilo Ebomi
- José Asuka de Bombilo Lipembe ;:

- Déo Djanga de Ngale
- Ayenge Saki de Ngale

PA

